In actions on executory contracts, where the promises or covenants are concurrent, the plaintiff must show a performance on his part, or a tender and refusal, or a discharge from the performance.  In this case, the plaintiffs contracted to sell their testator's interest in certain lands, and the evidence shows that they tendered a sufficient deed of (52) conveyance to the defendant for that interest, which he refused to receive. It appears to me that this was all that the plaintiffs had contracted to do, and that the judge erred in requiring more.
By the expressions "no incumbrances guaranteed," I understand the vendors to mean that they would guarantee that there were no incumbrances: if there were any, the defendants should have shown them — the plaintiffs should not have been called on to prove a negative.
HALL, J., concurred.
PER CURIAM.                                         Reversed.